               Case 2:21-cv-00862-JCC Document 13 Filed 07/29/21 Page 1 of 7




 1                                             THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   HARSHDEEP JAWANDHA, Individually              CASE NO.: 2:21-cv-00862-JCC
     and On Behalf of All Others Similarly
10
     Situated,                                     STIPULATION AND ORDER TO
11                                                 EXTEND TIME TO RESPOND TO
                   Plaintiff,                      THE COMPLAINT AND
12        v.                                       ADJOURN STATUS
                                                   CONFERENCE
13   ATHIRA PHARMA, INC., DR. LEEN
     KAWAS, GLENNA MILESON,                        NOTE ON MOTION CALENDAR:
14
     TADATAKA YAMADA, JOSEPH                       July 29, 2021
15   EDELMAN, JOHN M. FLUKE, JR.,
     JAMES A. JOHNSON, GOLDMAN
16   SACHS & CO. LLC, JEFFERIES LLC,
     STIFEL, NICOLAUS & COMPANY,
17   INCORPORATED, and JMP SECURITIES
18   LLC,

19                 Defendants.

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER TO EXTEND TIME                  WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                  701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                    Seattle, WA 98104-7036
     2:21-cv-00862-JCC                                                Tel: (206) 883-2500
                                                                       Fax: (206) 883-2699
                 Case 2:21-cv-00862-JCC Document 13 Filed 07/29/21 Page 2 of 7




 1                                            STIPULATION

 2          In accordance with Local Civil Rules 7(d)(1) and 10(g), Plaintiff Harshdeep Jawandha

 3   (“Plaintiff”), individually and on behalf of all others similarly situated, Defendants Athira Pharma,

 4   Inc. (“Athira”), Glenna Mileson, Tadataka Yamada, Joseph Edelman, John M. Fluke, Jr., James

 5   A. Johnson, and Leen Kawas (the “Individual Defendants,” and with Athira, the “Athira

 6   Defendants”) and Defendants Goldman Sachs & Co. LLC, Jefferies LLC, Stifel, Nicolaus &

 7   Company, Incorporated, and JMP Securities LLC (the “Underwriter Defendants,” and with the

 8   Athira Defendants, the “Defendants”), by and through their undersigned counsel, submit the

 9   following Stipulation and ask the Court to enter an order consistent with this Stipulation:

10          1.       WHEREAS, on June 25, 2021, Plaintiff, individually and on behalf of all others

11   similarly situated, filed a Class Action Complaint for Violations of the Federal Securities Laws

12   against the Defendants in the above-captioned matter (the “Complaint”);

13          2.       WHEREAS, on June 25, 2021, two substantially similar Class Action Complaints

14   for Violations of the Federal Securities Laws were filed in this District: one against Athira and

15   Leen Kawas by plaintiffs Fan Wang and Hang Gao, No. 2:21-cv-00861-TSZ (the “Wang Action”),

16   the first complaint filed, and the other against the Defendants by plaintiffs Timothy Slyne and Tai

17   Slyne, No. 2:21-cv-00864-JLR (the “Slyne Action”);

18          3.       WHEREAS, Plaintiff served Athira with a summons and the Complaint on July 8,

19   2021, making Athira’s current deadline to respond to the Complaint July 29, 2021; Plaintiff served

20   the Underwriter Defendants with a summons and the Complaint on July 15 (Goldman Sachs &

21   Co. LLC, Jefferies LLC, and Stifel, Nicolaus & Company, Inc.), and July 20 (JMP Securities

22   LLC), making the Underwriter Defendants’ current deadline to respond to the Complaint August

23   5 and August 10, 2021, respectively; and Plaintiff served waivers of service for the Individual

24   Defendants on July 28, 2021;

25          4.       WHEREAS, on June 29, 2021, the Court entered an Order Setting Status

26   Conference (Dkt #5) in the above-captioned matter, setting a status conference for October 12,

27   2021 at 9:00 AM to discuss (1) an estimated number of days needed for trial, (2) the date by which

     STIPULATION AND ORDER TO EXTEND TIME                 -1-             WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                                 701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                                   Seattle, WA 98104-7036
     2:21-cv-00862-JCC                                                               Tel: (206) 883-2500
                                                                                     Fax: (206) 883-2699
                  Case 2:21-cv-00862-JCC Document 13 Filed 07/29/21 Page 3 of 7




 1   the case will be ready for trial, and (3) whether the parties intend to mediate pursuant to LCR 39.1

 2   (the “Status Order”);

 3           5.       WHEREAS, this action is governed by the provisions of the Private Securities

 4   Litigation Reform Act of 1995 (the “PSLRA”), Pub. L. 104-67, 109 Stat. 737, 15 U.S.C. §77z-1

 5   et seq., which requires, among other things, Plaintiff to publish notice advising members of the

 6   putative class of the pendency of the action, and provides that any member of the putative class

 7   may move the Court to serve as lead plaintiff within 60 days after the notice is published;

 8           6.       WHEREAS, in accordance with the PSLRA, counsel for Plaintiff published notice

 9   of the pendency of the action on June 25, 2021, thereby setting the deadline for filing a motion

10   seeking to be appointed as lead plaintiff in the above-captioned action as August 24, 2021;

11           7.       WHEREAS, the parties anticipate that this action will be consolidated with the

12   Wang and Slyne Actions, a Lead Plaintiff will be appointed, the Lead Plaintiff will file a

13   consolidated complaint superseding the previously filed complaints, including the Complaint, and

14   Defendants will move to dismiss;

15           8.       WHEREAS, pursuant to the PSLRA, all discovery and other proceedings are stayed

16   during the pendency of any motion to dismiss;

17           9.       WHEREAS, the parties agree that efficiency for the Court and the parties in

18   proceeding under the PSLRA dictates that responding to the current Complaint should be deferred.

19           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

20   parties, subject to the approval of this Court, that:

21           1.       In the interests of judicial economy and preserving the resources of the parties and

22   the Court, the parties agree that no answer, motion, or other response to the Complaint shall be

23   due until after a Lead Plaintiff is appointed, Lead Counsel is approved, and Lead Plaintiff has had

24   the opportunity to prepare or designate a post-appointment consolidated complaint, provided that

25   Defendants do not otherwise respond to the complaint in the Wang or Slyne Actions or a complaint

26   in any other class action lawsuit in this District arising under the PSLRA asserting the same or

27

     STIPULATION AND ORDER TO EXTEND TIME                    -2-          WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                                 701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                                   Seattle, WA 98104-7036
     2:21-cv-00862-JCC                                                               Tel: (206) 883-2500
                                                                                     Fax: (206) 883-2699
                 Case 2:21-cv-00862-JCC Document 13 Filed 07/29/21 Page 4 of 7




 1   substantially the same claims against the same Defendants prior to the appointment of Lead

 2   Plaintiff and approval of Lead Counsel;

 3          2.       The October 12, 2021 status conference as set forth in the Status Order is

 4   adjourned for the time being;

 5          3.       Within fourteen (14) days of the Court’s Order for the appointment of Lead Plaintiff

 6   and approval of Lead Counsel, pursuant to 15 U.S.C. § 77z-1(a)(3)(B), Lead Plaintiff and the

 7   Defendants shall meet and confer and submit a schedule for the filing of a consolidated complaint

 8   or designation of an operative complaint, and a briefing schedule for Defendants’ anticipated

 9   motion(s) to dismiss;

10          4.       This Stipulation is entered into without prejudice to any party seeking any interim

11   relief, and nothing in this Stipulation shall be construed as a waiver of any of the Defendants’ or

12   Plaintiff’s rights or positions in law or in equity, or as a waiver of any defenses that the Defendants

13   would otherwise have, including, without limitation, jurisdictional defenses, except as to

14   sufficiency of service.

15

16    Dated: July 29, 2021                          Respectfully submitted,
17
                                                    s/ Gregory L. Watts
18                                                  Gregory L. Watts, WSBA #43995
                                                    John C. Roberts Jr., WSBA #44945
19                                                  Jennifer E.K. Kendrex, WSBA #55596
                                                    Tyre L. Tindall, WSBA #56357
20                                                  WILSON SONSINI GOODRICH & ROSATI, P.C.
21                                                  701 Fifth Avenue, Suite 5100
                                                    Seattle, WA 98104-7036
22                                                  Telephone: (206) 883-2500
                                                    Facsimile: (206) 883-2699
23                                                  Email: gwatts@wsgr.com
                                                    Email: jroberts@wsgr.com
24
                                                    Email: jkendrex@wsgr.com
25                                                  Email: ttindall@wsgr.com

26                                                  Attorneys for Defendants Athira Pharma, Inc.,
                                                    Glenna Mileson, Tadataka Yamada,
27                                                  Joseph Edelman, John M. Fluke, Jr.,
                                                    and James A. Johnson
     STIPULATION AND ORDER TO EXTEND TIME                  -3-             WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                                  701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                                    Seattle, WA 98104-7036
     2:21-cv-00862-JCC                                                                Tel: (206) 883-2500
                                                                                      Fax: (206) 883-2699
             Case 2:21-cv-00862-JCC Document 13 Filed 07/29/21 Page 5 of 7




 1                                          s/ Sean C. Knowles
 2                                          Sean C. Knowles, WSBA #39893
                                            PERKINS COIE LLP
 3                                          1201 Third Avenue, Suite 4900
                                            Seattle, WA 98101-3099
 4                                          Telephone: (206) 359-6224
                                            Facsimile: (206) 359-7224
 5                                          Email: sknowles@perkinscoie.com
 6
                                            Attorney for Defendant Dr. Leen Kawas
 7

 8                                          s/ Anthony Todaro
                                            Anthony Todaro, WSBA #30391
 9                                          DLA PIPER LLP
                                            701 Fifth Avenue Suite 6900
10                                          Seattle, WA 98104-7029
                                            Telephone: (206) 839-4800
11                                          Facsimile: (206) 494-1802
12                                          Email: anthony.todaro@dlapiper.com

13                                          Attorney for the Underwriter Defendants

14
                                            s/ Benjamin T.G. Nivison
15                                          Benjamin T.G. Nivison, WSBA #39797
                                            ROSSI VUCINOVICH, P.C.
16                                          1000 Second Avenue, Suite 1780
                                            Seattle, WA 98104
17                                          Telephone: (425) 646-8003
18                                          Facsimile: (206) 682-8004
                                            Email: bnivison@rvflegal.com
19
                                            s/ Pavithra Rajesh
20                                          GLANCY PRONGAY & MURRAY LLP
                                            Robert V. Prongay
21
                                            Charles H. Linehan (pro hac vice pending)
22                                          Pavithra Rajesh (admitted pro hac vice)
                                            1925 Century Park East, Suite 2100
23                                          Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
24                                          Facsimile: (310) 201-9160
                                            Email: rprongay@glancylaw.com
25
                                            Email: clinehan@glancylaw.com
26                                          Email: prajesh@glancylaw.com

27

     STIPULATION AND ORDER TO EXTEND TIME         -4-            WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                        701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                          Seattle, WA 98104-7036
     2:21-cv-00862-JCC                                                      Tel: (206) 883-2500
                                                                            Fax: (206) 883-2699
             Case 2:21-cv-00862-JCC Document 13 Filed 07/29/21 Page 6 of 7




                                            THE PORTNOY LAW FIRM
 1                                          Lesley Portnoy
 2                                          1800 Century Park east, Suite 600
                                            Los Angeles, CA 90067
 3                                          Telephone: (310) 692-8883
                                            Email: lesley@portnoylaw.com
 4
                                            Attorneys for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO EXTEND TIME          -5-                WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                             701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                               Seattle, WA 98104-7036
     2:21-cv-00862-JCC                                                           Tel: (206) 883-2500
                                                                                 Fax: (206) 883-2699
              Case 2:21-cv-00862-JCC Document 13 Filed 07/29/21 Page 7 of 7




 1                                      [PROPOSED] ORDER

 2

 3

 4   IT IS SO ORDERED.
 5          DATED this 29th day of July 2021.




                                                     A
 6

 7

 8
                                                     John C. Coughenour
 9                                                   UNITED STATES DISTRICT JUDGE
10

11   Presented by:

12   s/ Gregory L. Watts
     Gregory L. Watts, WSBA #43995
13   John C. Roberts Jr., WSBA #44945
     Jennifer E.K. Kendrex, WSBA #55596
14   Tyre L. Tindall, WSBA #56357
     WILSON SONSINI GOODRICH & ROSATI, P.C.
15
     701 Fifth Avenue, Suite 5100
16   Seattle, WA 98104-7036
     Telephone: (206) 883-2500
17   Facsimile: (206) 883-2699
     Email: gwatts@wsgr.com
18   Email: jroberts@wsgr.com
     Email: jkendrex@wsgr.com
19
     Email: ttindall@wsgr.com
20
     Attorneys for Defendants Athira Pharma, Inc.,
21   Glenna Mileson, Tadataka Yamada,
     Joseph Edelman, John M. Fluke, Jr.,
22   and James A. Johnson

23

24

25

26

27

     STIPULATION AND ORDER TO EXTEND TIME            -6-       WILSON SONSINI GOODRICH & ROSATI, P.C.
                                                                      701 Fifth Avenue, Suite 5100
     TO RESPOND TO THE COMPLAINT
                                                                        Seattle, WA 98104-7036
     2:21-cv-00862-JCC                                                    Tel: (206) 883-2500
                                                                          Fax: (206) 883-2699
